DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 15, 2021 has been entered.
Allowable Subject Matter
Claims 1, 2 and 5-11 are allowed.
The present claims are deemed allowable over the prior art of record in that said art neither anticipates nor renders obvious the production of an elastomeric sanding block made from a composition formulated from the plurality of ingredients, and amounts thereof, presently claimed.  U.S. 2005/0266226 (Obeng), directed to polishing pads for smoothing and polishing surfaces, does not provide any motivation to further include a metallocene-catalyzed ethylene-α-olefin copolymer into the ethylene vinyl acetate copolymer/low-density polyethylene admixture.  Newly-cited prior art CN 1369520A discloses an elastomeric composition for footwear parts comprising (A) 100 parts by weight of an ethylene-α-olefin copolymer, (B) 5 to 100 parts by weight of a high pressure low density polyethylene, (C) 0 to 1900 parts by weight of an ethylene vinyl acetate copolymer, (D) an organic peroxide, (E) a crosslinking assistant, (F) a foaming 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



				/ANA L. WOODWARD/                                           Primary Examiner, Art Unit 1765